Citation Nr: 0122147
Decision Date: 09/07/01	Archive Date: 12/03/01

DOCKET NO. 99-24 542               DATE SEP 07, 2001

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Entitlement to an effective date earlier than May 15, 1996, for a
grant of service- connection for post-traumatic stress disorder
(PTSD).

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to September
1970.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a July 1999 rating decision of the Department of
Veterans Affairs (VA) Regional Office in New Orleans, Louisiana
(RO), which denied the benefit sought on appeal.

FINDINGS OF FACT

1. The veteran's claims for VA service connection and compensation
prior to May 15, 1996 did not include any reference to post-
traumatic stress disorder.

2. A VA mental health clinic entry of May 6, 1996 contains the
earliest reference to PTSD which is of record. The assessment at
that time was generalized anxiety disorder, possibly secondary to
PTSD.

3. The veteran's initial claim for service connection and
compensation for PTSD was received on May 15, 1996.

CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier than
May 15, 1996, for a grant of entitlement to service connection for
PTSD have not been met. 38 U.S.C.A. 5107, 5110(a), (West 1991 &
Supp. 2001); 38 C.F.R. 3.155, 3.157, 3.400 (2000); Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov.
9, 2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001), (to be codified as
amended at 38 C.F.R. 3.159).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO's July 1999 rating
decision denying an effective date prior to May 15, 1996 for
service connection for PTSD is incorrect. Generally, the veteran
believes that he had PTSD since separation and that a grant back to
then would be appropriate. Specifically, he has argued that a claim
filed in February 1995 should be recognized as a claim for PTSD. He
maintains that a June 1995 VA examination was insufficient. That
examiner should have diagnosed PTSD, but because that examination
was a general examination and not a psychiatric examination, no
diagnosis of PTSD was made at that time.

As an initial matter, the Board concludes that although the
veteran's claim for an earlier effective date for the award of
service connection for PTSD was decided by the RO before enactment
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.
106-475, 114 Stat. 2096 (2000), a remand for additional action by
the RO is not warranted as VA has already met its obligations to
the veteran under that statute with respect to this issue. Given
the facts of this case, there is no reasonable possibility that any
further assistance to the veteran would aid in substantiating this
claim. The Board further notes that the veteran has been informed
of the nature of the evidence needed to substantiate his claim. In
view of the foregoing, the Board finds that VA has fully satisfied
its duty to the veteran under the VCAA, and the subsequently
enacted implementing regulations. As the RO has fulfilled the duty
to assist, and because the change in law and regulations has no
material effect on adjudication of this claim, the Board finds that
it can consider the merits of this issue without prejudice to him.
66 Fed. Reg. 45630-32 (Aug. 29, 2001), (to be codified as amended
at 38 C.F.R. 3.159); Bernard v Brown, 4 Vet. App. 384 (1993).

Historically, the veteran filed a claim for benefits for problems
with his knees, feet, and hands in December 1976 which was denied
because he failed to report for the examination. However, service
connection was granted for hypertension. In December 1982 he filed
a claim for pension benefits wherein he referred to a seizure
disorder and a left knee problem. That claim was denied in February
1983.

- 3 -

In February 1995, the veteran filed a claim for compensation or
pension (VA Form 21-526), in which he requested that a VA
examination be provided. At that time, he listed alcoholism, drug
abuse, depression, arthritis, and hypertension as the diseases for
which the claim was made.

A comprehensive VA examination was conducted in June 1995. The
report of that examination noted an extensive medical history which
included severe substance abuse problems since the 1970's, with
hospitalization in 1990 for alcohol detoxification and substance
abuse. Multiple physical and psychiatric disorders, including
substance abuse and alcohol abuse, were diagnosed. The examination
report contains no complaints, findings or diagnosis referable to
PTSD.

A January 1996 rating decision increased his rating for
hypertension to 10 percent, but denied a permanent and total rating
for pension. The veteran disagreed with the rating action. A
statement of the case on the issues of pension and rating of his
hypertension was issued in May 1996. In a VA Form 9, submitted by
the veteran on May 15, 1996, the veteran stated that he believed
that his problems with blackouts, seizures and memory lapse were a
result of PTSD and agent orange exposure due to being in Vietnam.
His blackouts and falls were blamed for his shoulder knee and back
problems. The RO has recognized this communication as a claim for
service connection for PTSD. He did not refer in any way to his
hypertension or his overall level of disability for pension
purposes.

The veteran also submitted a VA mental health clinic record dated
on May 6, which noted that it was the veteran's initial visit. At
that time, he gave a 25 year history of substance abuse (alcohol
and drugs), nightmares and depression. The impression was
generalized anxiety disorder, possibly secondary to PTSD.

Subsequent VA clinical records of July and August 1996 contain a
diagnosis of anxiety disorder, rule out PTSD. A September 1997
report of VA examination for PTSD contains the initial definitive
diagnostic impression of PTSD.

4 -

A February 1998 rating decision denied service connection for PTSD
on the basis that the veteran's claimed stressors which would
relate his PTSD to service were not verified. The veteran appealed
that decision. In the course of that appeal, an April 1999 rating
decision granted service connection for PTSD, and the disability
was assigned a 50 percent evaluation effective from May 15, 1996,
thus increasing his combined rating for service connected
disabilities to 60 percent. In June 1999 the veteran questioned the
effective date assigned. He believed he was entitled to an earlier
effective date for the grant of service connection for PTSD.
Subsequently in a July 1999 rating decision, the effective date of
May 15, 1996 was confirmed. The veteran appealed the effective
date, but has not questioned the rating assigned for the PTSD.
Grantham v. Brown, 114 F.3d 1156 (1997), Jarvis v. West, 12 Vet.
App. 559 (1999).

An October 1999 VA psychological evaluation concluded with an
assessment that the veteran has PTSD, a mood disorder secondary to
his [non-service connected] back injury, polysubstance dependence
which was in reported remission, noncompliance with treatment
(medication) and personality disorder (antisocial, aggressive,
avoidant traits). The personality disorder was classified as the
principle diagnosis. At a general physical examination conducted
the same month, it was noted that he had worked until May 1998 when
he hurt his back and neck in an on- the-job accident and had
undergone a cervical fusion. He was currently receiving workers
compensation.

The veteran testified during a May 2001 hearing before the
undersigned Board Member regarding his claim for an earlier
effective date for service connection for PTSD.

Except as otherwise provided, the effective date of an award based
on an original claim, a claim reopened after final adjudication, or
a claim for increase, of compensation, dependency and indemnity
compensation, or pension, shall be fixed in accordance with the
facts found, but shall not be earlier than the date of receipt of
an application therefor. 38 U.S.C.A. 5110(a); 38 C.F.R. 3.400.

- 5 -

As for claims for disability compensation based on direct service
connection, the effective date to be assigned is the day following
separation from active service or the date entitlement arose if a
claim is received within one year after separation from service;
otherwise, the effective date will be the date of receipt of the
claim, or the date entitlement arose, whichever is later. 38 C.F.R.
3.400(b)(2)(i).

38 U.S.C.A. 5101(a) (West 1991) mandates that a claim must be filed
in order for any type of benefit to accrue or be paid, Jones v.
West, 136 F.3d 1296, 1299 (1998), and that the mere presence of
medical evidence in the record does not establish an intent on the
part of the veteran to seek service connection for the benefit in
question. Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Crawford
v. Brown, 5 Vet. App. 33, 35 (1993). While the Board must interpret
the veteran's submissions broadly, the Board is not required to
conjure up issues that were not raised by the veteran. Brannon at
35; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The words application and claim are defined by regulation as "a
formal or informal communication in writing requesting a
determination of entitlement, or evidencing a belief in
entitlement, to a benefit." 38 C.F.R. 3.1(p) (2000). Any
communication or action, indicating an intent to apply for one or
more benefits under the laws administered by VA from a claimant may
be considered an informal claim. Such informal claim must identify
the benefit sought. 38 C.F.R. 3.155(a).

If a claim for disability compensation has been granted with
respect to service connection, a report of examination or
hospitalization by the VA, may be accepted as the date of receipt
of an informal claim for increased benefits, provided the report
relates to examination or treatment of the disability for which
service connection has previously been established. 38 C.F.R.
3.157(b)(1) (2000). When determining the effective date of an award
of compensation benefits, the Board is required to review all the
communications in the file that could be interpreted to be a formal
or informal claim for benefits. See Servello v. Derwinski, 3 Vet.
App. 196, 198 (1992).

6 -

Service connection may be established for disability resulting from
personal injury suffered or disease contracted in line of duty, or
for aggravation of a pre-existing injury suffered or disease
contracted in line of duty, in the active military, naval, or air
service. 38 U.S.C.A. 1110, 1131 (West 1991). A grant of service
connection for PTSD specifically requires three elements: (1) a
current medical diagnosis of PTSD; (2) credible supporting evidence
that a claimed event in-service constituted a stressor, and that it
actually occurred; and (3) medical evidence of a causal nexus
between current symptomatology and the specific claimed in-service
stressor. Cohen v. Brown, 10 Vet. App. 128, 138 (1997); cf. 38
C.F.R 3.304(f) (2000).

In this case, the RO awarded service connection for PTSD on the
basis of an original claim which was received at the RO on May 15,
1996. The veteran filed the original claim more than one year
following his separation from service. Therefore, under the cited
regulations, the effective date will be the date of receipt of
claim or the date entitlement arose, whichever is later. 38 C.F.R.
3.400(b)(2). Thus, as service connection was awarded for PTSD based
on that claim, the effective date can be no earlier than the date
of receipt of the claim for service connection for PTSD, which is
May 15, 1996.

In reaching this decision, the Board has considered whether an
effective date earlier than May 15, 1996 is warranted under 38
C.F.R. 3.157 (2000). Under that regulation, if a claim for
disability compensation has been granted with respect to service
connection, certain medical evidence received by VA, which
evidences "a reasonable probability of entitlement to benefits,"
may be accepted as the date of receipt of an informal claim to
reopen or for increased benefits. Crawford v. Brown, 5 Vet. App.
33, 35 (1993); Lalonde v. West, 12 Vet. App. 377 (1999).

In this case, however, because the veteran had not previously filed
any claim for service connection for that disability, the medical
records prior to May 15, 1996 cannot be construed as an informal
claim under 38 C.F.R. 3.157. Brannon v. West, 12 Vet. App. 32, 3 5
(1998). Thus, May 6, 1996, the date of a VA mental health clinic
progress note containing the first even tentative assessment which
included PTSD, i.e.-the conclusion that he could have general
anxiety disorder

- 7 -

(possibly secondary to PTSD), may not be accepted as the date of
receipt of an informal claim for purposes of determining an
effective date for the grant of service connection for PTSD.

The Board has considered the veteran's argument that a claim filed
in February 1995, which included a claim for service connection for
depression, should have resulted in a grant of service connection
for PTSD. He has argued that an examination in June 1995 was
insufficient because it failed to diagnose PTSD. However, review of
the veteran's application for compensation or pension, VA Form 21-
526, received in February 1995, fails to show that the veteran
intended to apply for service connection for PTSD at that time.
That claim does not mention PTSD. He made no references to service
trauma or anything else which would have raised an inference of
PTSD at the time of the June 1995 examination. To argue that an
examination was inadequate because it did not diagnose a condition
which had not been claimed, and for which no pertinent complaints
or symptoms had been articulated, is nothing more than bare
speculation; it certainly does not raise even a remote possibility
of a valid claim at that time. The veteran did not even mention a
claim for service connection for PTSD in his April 1996 notice of
disagreement after the January 1996 rating decision that addressed
his February 1995 claim. The first communication from the veteran
which contains any reference to PTSD is the claim for service
connection for PTSD was received on May 15, 1996.

In sum, by operation of 38 C.F.R. 3.400(b)(2), the earliest
effective date assignable based on a claim for direct service
connection is the date of receipt of the claim or the date
entitlement arose, whichever is later. Thus, even if the veteran
did have PTSD before the date of his claim, and thus could possibly
have had entitlement from an earlier date, the date of receipt of
his claim is the controlling date. Accordingly, the appeal must be
denied.

There is simply no legal or factual basis which would permit a
finding of an effective date for service connection for PTSD prior
to the currently assigned effective date of May 15, 1996. Based on
the regulatory framework for determining effective dates, the
preponderance of the evidence is against the claim for an earlier

- 8 -

effective date. Therefore, the benefit of the doubt doctrine is not
applicable, and service connection for PTSD prior to May 15, 1996
is denied. 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

In this decision, the Board has considered only the certified
issue. As noted above, the initial claim for service connection for
PTSD was received in a VA Form 9, the appeal form. At that time,
the veteran had initiated an appeal from denials of an increased
rating for hypertension and a permanent and total rating for
pension. Those issues have not been carried forward as matters on
appeal, primarily because his Form 9 did not set out specific
arguments relating to errors of fact or law in reaching the
determinations being appealed. Such arguments are required by 38
C.F.R. 20.202 to perfect an appeal. Since the veteran did not
complete an adequate appeal on these issues, they must be presumed
to have been abandoned. Pursuant to 38 C.F.R. 20.203, the notice
provided within this paragraph initiates the 60 day period provided
for response from the appellant or his representative when the
issue of adequacy of the substantive appeal is raised.

ORDER

Entitlement to an effective date earlier than May 15, 1996 for the
grant of service connection for PTSD is not established. The appeal
is denied.

ROBERT D. PHILIPP 
Member, Board of Veterans' Appeals

9 -


